DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Examples 1 and 2, the crucial component of carbon monoxide is not included for providing CO or additional CO ligand to Ru in Ru complexes.  It is noted that carbon monoxide is required in Example 3 to provide CO ligand to Ru in Complex A.  
Clarification or correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18 and 20, the term “may” should be avoided in the claims since it introduces uncertainty.
Claim 23, the term “using” in the claim is improper since this is not a using claim.  It is suggested to replace “, using” with “in the presence of”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozenel et al. (Inorganic Chemistry, 2012, 57, 9730-9739).
Rozenel teaches the following Ru complex in Scheme 1:

    PNG
    media_image1.png
    62
    74
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    46
    17
    media_image2.png
    Greyscale
  ,  wherein HPNP=(iPr2PCH2CH2)2N
Rozenel’s Ru complex anticipates instant claim 1, wherein Cl=X and BF4=Y.

Allowable Subject Matter
The subject matter of claims 19 and 23-24 are deem novel and nonobvious over the cited prior art.  It is noted that Rozenel does not teach or reasonably suggest the Ru complex of formula (1) wherein, X=H.  Kuriyama et al. (US 8,471,048) teaches a method for production of alcohols by hydrogenation-reduction of esters and lactones in the presence of a Ru complex and such is demonstrated in Example 23 in column 33:

    PNG
    media_image3.png
    163
    390
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    121
    130
    media_image4.png
    Greyscale
    and 	
    PNG
    media_image5.png
    118
    148
    media_image5.png
    Greyscale

do not provide good yield in the production of alcohols by hydrogenation-reduction of esters and lactones.  Therefore, one would not have Rozenel’s Ru complex to provide good yield for production of alcohols by hydrogenation-reduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763